Citation Nr: 0732902	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-35 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
seizure disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right ring finger injury.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left ankle injury.  

5.  Entitlement to service connection for a left ankle 
disability.  

6.  Entitlement to service connection for a seizure disorder.  

7.  Entitlement to an increased evaluation for an inguinal 
hernia, currently rated as 0 percent disabling.  

8.  Entitlement to an increased evaluation for a left 
varicocelectomy, currently rated as 0 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1961.  He had additional periods of service, to 
include active duty for training (ACDUTRA) from July 25, 1981 
to August 8, 1981 and from August 8, 1990 to August 24, 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The Board notes that the veteran is seeking service 
connection for a back disability.  In that regard, service 
connection has been established for status post 
varicocelectomy, and a November 2006 VA treatment record 
notes that back pain may be related to scrotal pain.  The 
issue of service connection for a back disability as 
secondary to a service-connected disability is referred to 
the Agency of Original Jurisdiction (AOJ).  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
the hearing has been associated with the claims file.  

The issues of whether new and material evidence has been 
submitted sufficient to reopen claims of entitlement to 
service connection for a back injury and a right ring finger 
injury, and of service connection for a seizure disorder and 
a left ankle disability, and of entitlement to an increased 
evaluation for an inguinal hernia, currently rated as 0 
percent disabling, and entitlement to an increased evaluation 
for a left varicocelectomy, currently rated as 0 percent 
disabling are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ denied reopening the claim of entitlement to 
service connection for a left ankle disability in a May 1993 
rating decision.  The veteran did not file a notice of 
disagreement.  That decision is final.

2.  The evidence added to the record in regard to a left 
ankle disability since the May 1993 relates to an 
unestablished fact and is relevant and probative of the 
issue.  

3.  Service connection for a seizure disorder was denied in a 
September 1996 rating decision.  The veteran did not file a 
notice of disagreement.

4.  The evidence added to the record since the September 1996 
rating decision in regard to a seizure disorder is new and 
probative as to the issue regarding service connection for a 
seizure disorder.  


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied reopening the 
claim of entitlement to service connection for a left ankle 
disability is final.  Evidence submitted since that decision 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105(a), (b) and (c), 7108; 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302(a) (2007).

2.  The September 1996 rating decision denying service 
connection for a seizure disorder is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105(a), (b) and 
(c), 7108; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2007).  The veteran filed his 
claim in August 2003.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claims are herein reopened.

I.  Left Ankle Disability

The issue of service connection for a left ankle disability 
was previously addressed and denied by the AOJ in November in 
1966.  In May 1993, the AOJ denied reopening the claim of 
entitlement to service connection for a left ankle 
disability.  At the time of the prior decisions, the record 
included the service medical records, statements from the 
veteran, and post service medical records. The evidence was 
reviewed and the application to reopen the claim of service 
connection for a left ankle disability was denied.  38 
U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in May 1993, there was no 
evidence of a left ankle disability.  The May 1993 rating 
decision specifically noted no left ankle disability found on 
examination.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a left 
ankle disability.  The evidence submitted since the prior 
final denial in May 1993 is new and material.  A July 2005 VA 
treatment record notes tarsal tunnel syndrome.  

The evidence added to the record since the May 1993 AOJ 
decision includes medical records showing a current left 
ankle disability.  A July 2005 VA treatment record notes left 
leg pain and a diagnosis of tarsal tunnel syndrome was 
entered.  Based on the reason for the prior denial (no 
current disability), one of the evidentiary defects has been 
cured.

The Board finds that the evidence submitted in support of the 
petition to reopen the claim is new and material.  Thus, the 
veteran's claim for service connection for a left ankle 
disability is reopened.

II.  Seizure Disorder

The issue of service connection for a seizure disorder was 
previously denied in a September 1996 rating decision.  That 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the record included the 
service medical records, statements from the veteran, and 
post service VA and private medical records. The evidence was 
reviewed and service connection for a seizure disorder was 
denied.  38 U.S.C.A. § 7105.  The decision noted no 
contemporaneous records with objective findings to support a 
diagnosis of a seizure disorder.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a seizure 
disorder.  The evidence submitted since the prior final 
denial in September 1996 is new and material.  VA treatment 
records, dated in September 2006 note seizures were treated 
with Dilantin, and a diagnosis of "Seizure Disorder (ICD-9-
CM 780.39)" was entered.  

The evidence added to the record since the September 1996 AOJ 
decision includes VA treatment records reflecting an 
identified seizure disorder.  Based on the reasoning for the 
prior denial (no current disability), this evidence is 
probative.  Thus, one of the evidentiary defects at the time 
of the prior denial has been cured.

The Board finds that the evidence submitted in support of the 
petition to reopen is new and material.  Thus, the veteran's 
claim for service connection for a seizure disorder is 
reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for a left ankle disability is granted.

The application to reopen the claim of entitlement to service 
connection for a seizure disorder is granted.


REMAND

Initially, the Board notes that additional evidence has been 
submitted since the issuance of the last statement of the 
case.  The veteran has not waived initial AOJ consideration 
of the evidence.  

In addition, the Board notes that in July 1992, the service 
department verified that the veteran served on active duty 
from February 1952 to December 1961.  A June 1991 deferred 
rating decision reflects verified periods of active duty for 
training (ACDUTRA) from July 25, 1981 to August 8, 1981 and 
from August 8, 1990 to August 24, 1990.  At the June 2007 
hearing, the veteran testified that had reserve service from 
1976 through 1993.  Transcript at 2 (2007).  Periods of 
service after August 24, 1990 have not been verified.  

The veteran further testified at the hearing that he was 
receiving treatment at the VA Medical Center (VAMC) in Tampa.  
Transcript at 3 (2007).  In addition, he stated that he had 
been treated at JSA, a private facility.  Id. at 20.  These 
records have not been associated with the claims file. 

In regard to the issue of whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for a back disability, the Board notes 
that service connection for a back disability was denied by 
the AOJ in a November 1966 rating decision.  The decision 
noted that service medical records were negative for 
reference to a back injury or disease and that a post-service 
VA examination showed that the back was normal.  In an 
October 1991 rating decision, the AOJ noted that service 
connection for a back disability had previously been denied 
in November 1966.  In addition, the decision noted that 
service connection for low back strain based on ACDUTRA 
service in October 1990 "remains" denied, and that there 
was no aggravation of a preexisting back strain from November 
1984 or arthritis while on ACDUTRA in August 1990.  

On appeal in December 1995, the Board remanded the matter in 
regard to service connection for a back disability for 
clarification as to whether the claim was based on active 
duty service, or based on ACDUTRA service in August 1990.  In 
March 1996, the veteran clarified that he was seeking service 
connection for a back disability based on his active duty 
service.  In October 1996, the Board determined that new and 
material evidence had not been submitted since the prior 
final decision in November 1966 sufficient to reopen the 
claim for service connection for a back disability based on 
active duty service, and thus, the appeal was denied.  The 
decision specifically noted that the Board intimated no 
opinion regarding a claim of service connection for a low 
back disability sustained on ACDUTRA in August 1990.  

In August 2003, the veteran filed an application to reopen 
the claim of entitlement to service connection for a back 
disability.  In an October 2003 letter notifying the veteran 
of the evidence necessary to reopen the claim, the AOJ 
referenced both the November 1966 and October 1991 rating 
decisions, as well as the October 1996 Board decision.  A 
March 2004 rating decision denied the application to reopen 
the claim of entitlement to service connection for residuals 
of a back injury with osteoarthritis.  While the decision 
notes that, "[t]his claim was denied before," there is no 
reference as to whether the denial was based on active duty 
service or based on ACDUTRA service, or both.  The March 2004 
notification of the decision merely advised that a 
determination had been made that residuals of a back injury 
with osteoarthritis were not related to service.  In order to 
ensure the veteran has been afforded his procedural rights, 
the Board finds that further development is in order.  

In addition, as noted, in October 1991, the AOJ determined 
that the veteran had a preexisting back disorder prior to 
ACDUTRA in August 1990 and that it had not been aggravated 
during his ACDUTRA service.  The Board notes that the United 
States Court of Appeals for the Federal Circuit has held that 
38 U.S.C.A. §§ 1110 and 1131 provide compensation for 
disability incurred during wartime and peacetime service and 
a presumption of soundness upon entrance into service 
applies, except as to disorders noted at that time, under  38 
U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).  The Court held that "it may be 
overcome only where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004); see VAOGCPREC3-2003 (July 16, 2003).  The issue 
of whether VAOPGCPREC 3-2003 is a liberalizing VA issue 
providing a basis to adjudicate the matter as a new claim has 
not been addressed.  See Wagner v. Principi, 02-7347 (Fed. 
Cir. June 1, 2004); VAOPGCPREC 3-2003.  

In regard to service connection for a seizure disorder, at 
the hearing before the undersigned Veterans Law Judge, the 
veteran testified that he hit his head on the deck during 
service and had an onset of seizures manifested by "blacking 
out."  Transcript at 7-8 (2007).  Service medical records 
include a May 1953 treatment record reflecting complaints of 
right lower quadrant pain and a feeling that he was going to 
faint; the diagnosis was acute appendicitis.  A December 1955 
"Discharge & Reenlistment" examination report shows that 
neurologic examination was normal.  On the accompanying 
medical history, he indicated he had or had had dizziness or 
fainting spells.  A slip and fall accident on the deck was 
noted in March 1956.  The November 1961 separation 
examination report shows that neurologic examination was 
normal.  

On VA examination in August 1966, the cranial nerves were 
grossly normal.  The knee and ankle jerks were present and 
the sensorium was intact.  A November 1984 VA treatment 
record reflects a history of seizures and episodes of 
dizziness.  A May 1986 VA treatment record reflects a 
diagnosis of questionable seizure disorder.  VA treatment 
records, dated in September 1986, reflect complaints of 
dizziness, note a history of a seizure disorder for many 
years, and that his seizures were treated with Dilantin.  A 
diagnosis of "Seizure Disorder (ICD-9-CM 780.39)" was 
entered.  There is insufficient evidence to determine whether 
a seizure disorder is related to service.  38 C.F.R. § 3.159.  

In regard to service connection for a left ankle disability, 
the Board notes that the veteran testified that he injured 
his left ankle rescuing people from a burning building while 
on leave during service.  Transcript at 16-18.  An August 
1957 service medical record notes that x-ray examination of 
the left ankle failed to show any evidence of a fracture or 
bony abnormality.  The November 1961 separation examination 
report shows that the lower extremities were normal.  A July 
2005 VA treatment record notes tarsal tunnel syndrome.  
There is insufficient evidence to determine whether a 
seizure disorder is related to service.  38 C.F.R. § 3.159

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request verification 
from the service department of all periods 
of service after August 24, 1990, to 
include any periods of ACDUTRA and 
inactive duty for training (INACDUTRA), if 
any.  All documents generated in 
association with the request for 
verification should be associated with the 
claims file.  

2.  The AOJ should obtain treatment 
records from the Tampa VAMC (James A. 
Haley Veterans' Hospital) from December 
11, 2006 to present.  All records obtained 
should be associated with the claims file.  

3.  The AOJ should attempt, to include a 
request that the veteran provide an 
authorization for release of information, 
to associate the identified private 
records from JSA with the claims file.  

4.  The AOJ should inform the veteran of 
the period of service upon which the 
application to reopen the claim of 
entitlement to service connection for a 
back disability was based in the March 
2004 rating decision.  

5.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his seizure 
disorder.  The examiner's attention should 
be directed to this remand and the claims 
file should be made available in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
AOJ should request that the examiner 
respond to the following:  Is it at least 
as likely as not that the veteran's 
seizure disorder was manifest in service 
or within one year of separation?  If so, 
identify the in-service manifestations 
associated with his current seizure 
disorder.  A complete rationale should 
accompany all opinions provided.  

6.  The AOJ should schedule the 
veteran for a VA examination to 
determine the nature and etiology of a 
left ankle disorder.  The examiner's 
attention should be directed to this 
remand and the claims file should be 
made available in conjunction with the 
examination.  The AOJ should request 
that the examiner respond to the 
following:  Is it at least as likely 
as not that any identified left ankle 
disability is related to service.  A 
complete rationale should accompany 
any opinion provided. 

7.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued, to include a discussion of 
VAOGCPREC3-2003 (July 16, 2003), if 
relevant.  The veteran should be afforded 
a reasonable time in which to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


